Judgment and order affirmed, with costs. All concurred, except McLennan, P. J., and Kruse, J., who dissented upon the ground that the evidence does not show that the defendant was the owner of the milk, or furnished or delivered the same to the factory,, within the meaning of the statute,* and on the further ground that improper evidence was received.

See Agricultural Law (Gen. Laws, chap. 33; Laws of 1893, chap. 338), § 20; Id. § 22, as amd. by Laws of 1907, chap. 241; Id. § 12, as amd. by Laws of 1898e chap. 557.— [Rep.